We are not satisfied as to the basis for the conclusion that petitioner is not qualified by reason of emotional instability or nervous disorder for appointment to the position of patrolman in the police department. Much of the medical reporting contained in the record is not understandable and its significance is not apparent. The psychiatrist for the municipal civil service commission evidently felt that a reference to a consulting psychiatrist was indicated and the report of the consulting psychiatrist states that petitioner gave no evidence of psychiatric trends or behavior abnormalities. He did find in petitioner a manner which suggested an imperious, almost arrogant, personal make-up, and that his domestic difficulties led to the conclusion that he is given to arbitrary attitudes. In conclusion the consulting psychiatrist expressed the opinion that petitioner’s ability to fulfill the demands of the police department were open to serious doubt. The conclusion of the regular psychiatrist of the commission was one of agreement with the consulting psychiatrist that there was some risk in approving the applicant for permanent status. The most complete report in the record is from the psychiatrist whom petitioner has consulted and who presents an analysis which is quite convincing as to petitioner’s balance. We do not underestimate the importance of emotional stability in a police officer. Nor do we question the latitude of discretion which properly resides in the commission in passing upon an applicant’s qualification. We think, however, that the conclusions reached by the commission must rest on a firmer foundation than that indicated by the present record. The impression created is that a report of a clinical psychologist, which we at least are unable to evaluate, is the basis of the determination ultimately made, and that the independent examination made by the consulting psychiatrist, upon which the commission principally purports to rely, does not reveal any basis for disqualification. Order unanimously reversed, the motion denied, and the matter remitted to the commission for further investigation and determination in accordance with the memorandum opinion of this court. Settle order on notice. Present — Peck, P. J., Cohn, Callahan, Bastow and Rabin, JJ.